DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10-13 and newly added claims 14-15 filed on 03/01/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 12 was indicated as rejected in “First Action Interview Office Action Summary” sheet of PTOL-413FA, dated 12/28/2020, but claim 12 was not listed in Brief Explanation of Rejection sheet of PTOL-413FA.
The examiner would like to clarify that claim 12 is rejected for the same reasons given in claims 5 and 6 since claim 12 recited similar subject matters as the subject matters recited in claims 5 and 6, which are disclosed by Reference A (US 7,128,479) and Reference B (US 8,870,197), and should have been listed in section #2 together with claims 1, 3-6, 9 in Brief Explanation of Rejection sheet of  PTOL-413FA; the missing of listing claim 12 in Brief Explanation of Rejection sheet of  PTOL-413FA due to a typographical error.  The examiner apologizes for the inconvenience.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a steering system,” “belts or chains,” “compartment,” as newly amended in claim 1, “a steering system,” “belts or chains,” “compartment,” “idler sprockets,” as newly amended in claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “A steering system has chains or belts engaged with each kingpin for steering the dolly 10” as described in the specification, paragraph [0015], “a compartment below the belts or chains in the left and right frames” as described in the specification, paragraph [0019], and “idler sprockets” as described in the Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  It should be noted that Figure 1 of the instant application is the same as Figure 1 of the reference US 8,764,060 to Chapman, which has been designated as “Prior Art,” and admitted as “prior art camera dollies” in column 2, line 31.  Therefore, Figure 1 of the instant application should be designated by a legend such as --Prior Art--.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Specification
The disclosure is objected to because of the following informalities: 
Specification, paragraph [0008], “Fig. 1 is a front and right side perspective view of a camera dolly” should be changed to --Fig. 1 is a front and right side perspective view of a prior camera dolly--.
It should be noted that Figure 1 of the instant application is the same as Figure 1 of the reference US 8,764,060 to Chapman, which has been admitted as “prior art camera dollies” in column 2, line 31, and FIG. 1 of Chapman (US 8,764,060) has been designated as “Prior Art.”

Appropriate correction is required.

Claim Objections
Claims 1, 3-7, 9-12 is objected to because of the following informalities: 
Claim 1 (line 7), “the kingpins” should be changed to --the four kingpins--.
Claim 9 (line 2), “the lithium battery” should be changed to --the battery--.
Claim 9 (lines 2-3), “charging the lithium battery” should be changed to --charging the battery--.
Claims 3-7, 9-12 are objected as being dependent from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 amended with newly added limitation “a steering system in the chassis, the steering system including belts or chains engaged with the kingpins for steering the camera dolly,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, paragraph [0015], only states “A steering system has chains or belts engaged with each kingpin for steering the dolly 10. Referring to Figs. 2-3, the steering system includes a steering transmission in the rear section 15 and a steering handle 60, for example as described in U.S. Patent No. 6,109,626, incorporated herein by reference.” The specification fails to specifically describe the support for newly added limitation “a steering system in the chassis, the steering system including belts or chains engaged with the kingpins for steering the camera dolly,” since the specification fails to describe the connection between the steering system, the chassis, belts or chains, and the kingpins in the camera 

Claim 1 amended with newly added limitation “the battery contained in a compartment below the belts or chains in the left frame, the battery removable from the compartment by repositioning the belts or chains to provide clearance for removing the battery,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, paragraph [0019], only states “As shown in Figs. 2-4 of U.S. Patent No. 6,109,626, steering chains or belts extend through the left and right frames. The battery 32 may be contained in a space or compartment below the chains in the left and right frames.” The specification fails to specifically describe the support for newly added limitation “the battery contained in a compartment below the belts or chains in the left frame, the battery removable from the compartment by repositioning the belts or chains to provide clearance for removing the battery,” since the specification fails to describe the connection between a compartment, the belts or chains in the left frame, and the battery,” as amended in claim 1.  In addition, “a compartment below the belts or chains in the left frame” are not shown in the drawings. 

Claim 13 amended with newly added limitation “the steering handle connected a steering system in the chassis, the steering system including belts or chains engaged with idler sprockets, and with kingpins for steering the camera dolly,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The specification, paragraph [0015], only states “A steering system has chains or belts engaged with each kingpin for steering the dolly 10. Referring to Figs. 2-3, the steering system includes a steering transmission in the rear section 15 and a steering handle 60, for example as described in U.S. Patent No. 6,109,626, incorporated herein by reference.” The specification fails to describe the support for newly added limitation “the steering handle connected a steering system in the chassis, the steering system including belts or chains engaged with idler sprockets, and with kingpins for steering the camera dolly,” since the specification fails to specifically describe the connection between the steering system, the chassis, belts or chains, idler sprockets, and kingpins in the camera dolly,” as amended in claim 13.  In addition, the steering system, belts or chains, and idler sprockets are not shown in the drawings. 

Claim 13 amended with newly added limitation “the battery contained in a compartment below the belts or chains in the left frame, the battery removable from the compartment by loosening the idler sprockets and repositioning the belts or chains to provide clearance for removing the battery,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, paragraph [0019], only states “As shown in Figs. 2-4 of U.S. Patent No. 6,109,626, steering chains or belts extend through the left and right frames. The battery 32 may be contained in a space or compartment below the chains in the left and right frames.” The specification fails to specifically describe the support for newly added limitation “the battery contained in a compartment below the belts or chains in the left frame, the battery removable from the compartment by loosening the idler sprockets and repositioning the belts or chains to provide clearance for removing the battery,” since the specification fails to describe the connection between a compartment, the belts or chains in the left frame, the battery, and the idler sprockets” as amended in claim 13.  In addition, “a compartment below the belts or chains in the left frame,” “idler sprockets” are not shown in the drawings. 

Claims 3-7, 9-12 are rejected as being dependent from claim 1.
Claims 14-15 are rejected as being dependent from claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 6,109,626) in view of Chapman (US 7,128,479) further in view of John (US 8,870,197).
Regarding claim 1, Chapman (“626) discloses a camera dolly (camera dolly 30, figure 1, column 6, lines 10-20), comprising:

the chassis having four kingpins (four kingpins 47, figures 1-2, column 6, line 64 – column 7, lines 1-18) and at least one wheel (wheel 45, figures 1-2, column 6, line 64 – column 7, lines 1-18) supported on each kingpin;
a steering system (steering system, figure 2, column 6, line 20 - column 7, line 67) in the chassis, the steering system including belts or chains (chains 51, 80, 90, 94, figure 2, column 6, line 20 - column 7, line 67) engaged with the kingpins for steering the camera dolly;
an arm (arm 34, figure 1, column 6, lines 10-20) pivotally attached to the chassis, the arm in between the left frame and the right frame.
Chapman (‘626) fails to disclose:
a hydraulic system including a pump, an accumulator and a hydraulic actuator, the hydraulic actuator pivotally connected to the arm, for raising and lowering the arm;
an electric motor mechanically connected to the pump;
an electrical system including a battery and an AC to DC converter, the battery and the AC to DC converter electrically connected to the electric motor.
However, Chapman (‘479) discloses:
a hydraulic system (hydraulic system 100, column 5, lines 55-67) including a pump (pump 224, figure 30, column 10, lines 9-32), an accumulator (accumulator 228, figure 30, column 10, lines 9-32)and a hydraulic actuator (hydraulic cylinder 114, figure 30, column 5, line 55 –column 6, line 6), the hydraulic actuator pivotally connected to the arm, for raising and lowering the arm (figures 1-2, column 5, line 55 –column 6, line 53);
 an electric motor (motor 220, figure 30, column 12, lines 23-33) mechanically connected to the pump;

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Chapman (‘626) by the teaching of Chapman (’479) in order to provide the camera dolly a hydraulic system which provides exceptional smooth and near silent extension and retraction movement (column 2, lines 30-35).
Chapman (‘626) and Chapman (‘479) fail to disclose: 
the battery having multiple cells, the battery and the AC to DC converter installed within the left frame of the chassis, and the pump and the accumulator are in the right frame of the chassis;
the battery contained in a compartment below the belts or chains in the left frame, the battery removable from the compartment by repositioning the belts or chains to provide clearance for removing the battery.
However, John discloses the battery 20 consists of a plurality of 12V lithium cells, and the battery 20 for powering electric motor 21 mounted on top surface 7 of platform 2, figure 1, column 3, lines 19-67, lines 42-44; column 4, lines 14-20). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Chapman (‘626) and Chapman (’479) by the teaching of John in order to provide the camera dolly a battery having multiple cells which have the advantage that reliable temperature control of plurality of cells of the battery is possible.  And noted that shifting the position of the battery and the pump would not have modified the operation of the device. See MPEP 2144.04 (VI) (C).  And further noted that John discloses battery 20 is located on the platform 2 (John, figure 1), which is similar to chassis 32 in Chapman (‘626), it is clearly that the battery 

Regarding claim 3, Chapman (‘479) discloses the camera dolly having no manually operated hydraulic pump, wherein the pump is operated only by the electric motor, and the electric motor is powered only by the battery (column 10, lines 9-31).

Regarding claim 4, Chapman (‘479) discloses the electric motor switched between on and off via a single on/off switch, regardless of the charge state of the battery (switch 235, column 12, lines 23-33).

Regarding claim 5, Chapman (‘479) discloses a charging connector (connector or plug 237, column 12, lines 23-33) on a connector panel on the chassis for providing external electrical power from wall current or an auxiliary battery to the electrical system for charging the battery, and with the battery powering the electric motor (column 12, lines 23-33).

Regarding claim 6, Chapman (‘479) discloses the electrical system further including an accessory power out connector on the connector panel for providing 12VDC power to an accessory (column 13, line 59 – column 14, lines 19).

Regarding claim 9, Chapman (‘479) discloses the electric motor powered only by the lithium battery and external electrical power, if used, charging the lithium battery (column 12, lines 23-33; column 13, line 59 – column 14, line 19).

Regarding claim 12, see examiner’s comments regarding claims 5 and 6.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 6,109,626) in view of Chapman (US 7,128,479) and John (US 8,870,197) further in view of Kefalos et al. (US 2017/0222474).
Regarding claim 7, Chapman ('626), Chapman ('479) and John fail to disclose one or more USB connectors having a 5 VDC output.
However, Kefalos et al. discloses one or more USB connectors having a 5 VDC output (USB power sockets 208 may output 5V/1.5A, figures 2-3, paragraphs [0025]-[0027],
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Chapman ('626), Chapman ('479) and John by the teaching of Kefalos et al. in order to supply charging power to various electronic devices such as tablet device, camera, and other electronic devices capable of being charged by a USB power supply (paragraph [0027]).

Claims 10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 6,109,626) in view of Chapman (US 7,128,479) and John (US 8,870,197) further in view of Choi (US 5,121,200).
Regarding claim 10, Chapman ('626), Chapman ('479) and John fail to disclose wherein the electrical system includes a timer which automatically limits operation of the electric motor to a preselected time interval, to avoid inadvertent overcharging of the hydraulic system.
However, Choi discloses a timer which automatically limits operation of the electric motor to a preselected time interval, to avoid inadvertent overcharging of the hydraulic system (Choi discloses delay timer part 2, figure 2, column 3, lines 7-20; column 3, line 50 - column 4, line 2; column 4, lines 55-63).



Regarding claim 13, Chapman (“626) discloses a camera dolly (camera dolly 30, figure 1, column 6, lines 10-20), comprising:
a U-shaped chassis (chassis 32, figure 1) having left and right frames attached to and extending forward from a rear frame at opposite sides of the rear frame so that the left and right frames are spaced apart from each other;
the chassis having a front pair and a rear pair of kingpins (four kingpins 47, figures 1-2, column 6, line 64 – column 7, lines 1-18) on the chassis and at least one wheel (wheel 45, figures 1-2, column 6, line 64 – column 7, lines 1-18) supported on each kingpin;
a steering handle (a T-bar handle 44, figure 2, column 6, line 20 - column 7, line 67) on the chassis, the steering handle including belts or chains (chains 51, 80, 90, 94, figure 2, column 6, line 20 - column 7, line 67) engaged with idler sprockets (idler sprockets 75, 76, 99, figures 2, 25, 26), and with the kingpins for steering the camera dolly (figure 2);
an arm (arm 34, figure 1, column 6, lines 10-20) pivotally attached to the chassis, the arm in between the left frame and the right frame.
Chapman (‘626) fails to disclose:
a hydraulic system including a hydraulic pump, an accumulator and a hydraulic actuator, the hydraulic actuator pivotally connected to the arm, for raising and lowering the arm;
an electrical system including a battery and an AC to DC converter, the battery and the AC to DC converter electrically connected to an electric motor;

the electrical system further including an accessory power out connector on a connector panel on the chassis for providing 12VDC power to an accessory.
However, Chapman (‘479) discloses:
a hydraulic system (hydraulic system 100, column 5, lines 55-67) including a hydraulic pump (pump 224, figure 30, column 10, lines 9-32), an accumulator (accumulator 228, figure 30, column 10, lines 9-32) and a hydraulic actuator (hydraulic cylinder 114, figure 30, column 5, line 55 –column 6, line 6), the hydraulic actuator pivotally connected to the arm, for raising and lowering the arm (figures 1-2, column 5, line 55 –column 6, line 53);
an electrical system including a battery (battery 222, figure 30, column 12, lines 23-33) and an AC to DC converter (column 13, line 59 – column 14, line 19), the battery and the AC to DC converter electrically connected to an electric motor (motor 220, figure 30, column 12, lines 23-33; column 13, line 59 – column 14, line 19);
the electric motor (motor 220, figure 30, column 12, lines 23-33) mechanically connected to the pump, the camera dolly having no manually operated hydraulic pump (column 10, lines 9-31), wherein the hydraulic pump is operated only by the electric motor, and the electric motor is powered only by the battery (column 10, lines 9-31);
the electrical system further including an accessory power out connector on a connector panel on the chassis for providing 12VDC power to an accessory (column 13, line 59 – column 14, lines 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Chapman (‘626) by the teaching of Chapman 
Chapman (‘626) and Chapman (‘479) fail to disclose: 
the battery contained in a compartment below the belts or chains in the left frame, the battery removable from the compartment by loosening the idler sprockets and repositioning the belts or chains to provide clearance for removing the battery.
However, John discloses the battery 20 consists of a plurality of 12V lithium cells, and the battery 20 for powering electric motor 21 mounted on top surface 7 of platform 2, figure 1, column 3, lines 19-67, lines 42-44; column 4, lines 14-20). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Chapman (‘626) and Chapman (’479) by the teaching of John in order to provide the camera dolly a battery having multiple cells which have the advantage that reliable temperature control of plurality of cells of the battery is possible.  And noted that shifting the position of the battery and the pump would not have modified the operation of the device. See MPEP 2144.04 (VI) (C).  And further noted that John discloses battery 20 is located on the platform 2 (John, figure 1), which is similar to chassis 32 in Chapman (‘626), it is clearly that the battery 20 is below the chains 51, 90, 94 of Chapman (‘626), figure 2, column 6, lines 20 - column 7, line 67 in combination of Chapman (‘626), Chapman (’479) and John.
Chapman (‘626), (’479) and John fail to disclose the electrical system further including a timer which automatically limits operation of the electric motor to a preselected time interval to avoid inadvertent overcharging of the hydraulic system. 
However, Choi discloses a timer which automatically limits operation of the electric motor to a preselected time interval, to avoid inadvertent overcharging of the hydraulic system (Choi discloses 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Chapman ('626), Chapman ('479) and John by the teaching of Choi in order to set the time operating of the motor. Doing so, it increases the life time of operation of the motor.

Regarding claim 14, Chapman (‘479) discloses wherein the hydraulic pump is operated only by the electric motor, the electric motor is powered only by the battery, and the camera dolly has no manually operated hydraulic pump (column 10, lines 9-31).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 6,109,626) in view of Chapman (US 7,128,479) and John (US 8,870,197) further in view of Banwart(US 2014/0015223).  
Regarding claim 11, Chapman ('626), Chapman ('479) and John fail to disclose wherein the hydraulic system further includes one or more auxiliary air tanks in the left frame.
However, Banwart discloses disclose wherein the hydraulic system further includes one or more auxiliary air tanks in the left frame (air tank 32, figure 1, paragraph [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Chapman ('626), Chapman ('479) and John by the teaching of Banwart in order to provide the device a container to hold compressed air from an air compressor.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 6,109,626) in view of Chapman (US 7,128,479) and John (US 8,870,197) further in view of Choi (US 5,121,200) and Kokot, JR. et al. (US 2016/0329731).
Regarding claim 15, Chapman ('626), Chapman ('479), John and Choi fail to disclose wherein the connector panel includes a voltmeter which displays voltage of the battery.
However, Kokot, JR. et al. discloses wherein the connector panel includes a voltmeter which displays voltage of the battery (Kokot, JR. et al. discloses vehicle battery voltmeter display 260 for displaying voltage of battery, figure 3, paragraphs [0025], [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Chapman ('626), Chapman ('479), John and Choi by the teaching of Kokot, JR. et al. in order to display voltage of battery, figure 3, paragraph [0032]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          5/14/2021